department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made our determination based on the following reasons you are not organized exclusively for purposes described in sec_501 you have not established that you are operated exclusively for exempt purposes described in sec_501 you have not established that your activities lessen the burdens of government relieve the poor and distressed or underprivileged or accomplish any other exempt_purpose specified in sec_1 c - d of the federal tax regulations you have not established that you are not operated for the private interests specified in sec_1_501_c_3_-1 of the regulations nor have you established that your net_earnings do not inure to the benefit of private shareholders or individuals as specified in sec_1_501_c_3_-1 of the regulations finally you have not established that you are not operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 of the code pursuant to sec_1_501_c_3_-1 of the regulations because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that if you disagree with our proposed deletions you should follow show our proposed deletions if you agree with our deletions you do not need to take any the instructions in notice further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date u i l nos employer_identification_number dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below according to your amended articles your activities shall include but shall not be limited to provision of consulting services development acquisition by purchase and or gift improvement operation management promotion funding sale and preservation of affordable rental housing and space including in particular space of one or more manufactured_home parks and interests therein located within the u s for persons of limited financial means elderly persons or other persons in need of safe and adequate housing consistent with and recognized as charitable the internal_revenue_service in revrul_70_585 revrul_72_124 and revrul_79_18 and similar federal and state regulatory guidance your bylaws provide that the board_of directors may create one more limited_liability companies branches for the purpose of acquiring constructing improving renovating and or holding title to real or personal_property under your bylaws the founding director is to serve a term of years other initial directors or their successors are to serve a term of years and the term of other directors is to be one year there are no limits on the number of successive terms that a director can serve any founding director may be removed only for cause while other directors may be removed with or without cause is designated as the sole founding director kkk your board_of directors consists of and mr the resumes that you provided for the board members contain the following information x has been involved in real_estate investment management related to the manufactured housing and recreational vehicle industry business consulting and commercial property management owns a company that builds and is a in mobile home parks you were asked to describe in detail was vice president of and properties all of mr ’ past present and future relationships with as well as any and all of its affiliates not just those in the industry your response was that since august of he has been and is currently directly involved with every acquisition refinance and disposition as an employee of and collectively owner since june of he has also held a profit participation interest in an entity that holds a limited_partnership_interest in each of the and you further state that as of mr no longer maintains any economic_interest in any of the or related management company owned by an affiliate of the owner you also state that after your acquisition of target properties from mr will resign his employment with the owner and ail of its affiliates but he will continue to maintain a profit participation interest in the portfolio you explain that you see no conflict of interest in his maintaining an interest in the portfolio when asked whether any of your officers or directors has a business or financial relationship with a principal in the management company such as a shared interest in a partnership your response was no the only relationship of the corporation you to management company or any affiliate of management company is as described in the previously submitted materials you state that you will not conduct business with a business in which mr is a director you state that board members were chosen who were unrelated to and their business experience was cited we asked whether you were willing to expand your board so that it is more representative of the community that it serves and if so to provide drafts of the bylaws and limited_liability_company llc operating documents that would incorporate the changes you responded that you would add additional board members with no financial interest in your affairs within the first months of closing your first acquisition you stated that you would diligently undertake to appoint such new board members consistent with your representations and our understanding no change in the composition of your board has been made to date kkk your bylaws provide for two officers president and secretary treasurer while other officers the president is may be elected you are not required to have any officers other than these authorized to sign documents on your behalf enter into contracts or agreements execute in your name along with the secretary any instrument or other writing and see that that the orders and resolutions of the board are carried into effect he has the right to supervise and direct your management and operation and he makes all decisions as to policy and otherwise between board meetings with all officers and employees being under his supervision and control during the interim period the secretary treasurer duties include attending all meetings giving notice of meetings keeping the corporate seal having custody of corporate funds and securities disbursing funds at the board’s direction and preparing financial statements your proposed budget includes compensation of officers directors and trustees of with a notation that the only officer you anticipate paying will be your president you state that when funds become available the president’s actual compensation will be determined serves as your president per year it also provides for minutes to be kept which you submitted a draft conflict of interest statement in the draft interest party is defined as any director officer_or_employee or person with powers derived from the board_of directors who has a direct or indirect financial interest contain the names of the persons who disclosed or otherwise were found to have a financial interest in connection with an actual or possible conflict of interest the nature of the financial interest any_action taken to determine whether a conflict of interest was present and the in addition board's or committee’s decision as to whether a conflict of interest in fact existed the minutes are to include the names of the persons who were present for the discussion and votes the content of the discussion including any alternatives to the proposed transaction or arrangement and a record of any votes taken in connection with the proposed arrangement or transaction the section related to compensation requires you to endeavor to ensure that all compensation arrangements affecting interested persons are objectively reasonable based on the relevant market for persons of comparable skills training education and experience and performing similar duties for comparable organizations under similar conditions and circumstances we asked whether you would be willing to amend your governing documents so that certain language related to possible conflicts of interests could be added if you were willing to do so you were to provide drafts of the proposed changes in the suggested language persons deemed to have a financial interest in your affairs include persons receiving compensation other than the reimbursement of expense from you independent contractors for services with you persons with a financial relationship with such an independent contract such as owners or employees of the independent_contractor and close family members of the foregoing it further provides that a director officer or committee member who has a financial interest conflicting with your interest in any matter is to bring this to the attention of the other directors kkkkk officers and committee members in response you submitted drafts of revisions to your articles bylaws and llc articles of organization and regulations you state that upon recognition of your exemption your board will adopt the draft documents and the articles will be filed you plan to engage in activities related to the acquisition rehabilitation repair ownership and management of manufactured_home parks you will provide land and land improvements such as streets community areas and structures landscaping laundry facilities and pads the residents who are responsible for the manufactured_home or housing unit will rent the land on which the homes are located pads the residents are responsible for all utilities ie water sewer electric gas trash and cable television you state that you will make certain supportive services available to the residents ie computer training english classes after school programs and tutoring your activities are to be funded by in order tax-exempt_bonds space rental income utility pass-through income and other miscellaneous income from residents and asset management fees you do not plan to participate in fundraising activities you explain that each project will be set up as a separate limited_liability_company llc the llc’s will be responsible for acquiring properties issuing bonds and entering into agreements with government agencies the language used by the llc’s in their documents is to be that used for hud contracts where there is a conflict with the llc articles of organization fha loan documents will govern a letter dated july from you to evidences your intent to acquire properties in as a portfolio from for dollar_figure also principals of according to the letter as seller is to pay of the purchase_price as a consulting fee payable upon closing of escrow the letter is addressed to ot which is also your address as shown in your letterhead and the application that you submitted you state that principals of are you provided draft documents related to your acquisition of the kaekke properties including articles of organization for each llc that is to be set up you state that you have identified additional properties for acquisition of which are owned by and or its affiliates the nroperties owned are located in the state of among the documents furnished were appraisal documents for the properties collectively the projects kkk approximate appraised value project name proposed purchase_price krkkk kkk kkk greene gee geeere geenee greene geeee the acquisition of the projects is contingent upon certain conditions including the issuance of tax-exempt_bond by the either the cities where the projects are located the finance authority or another qualified issuer of tax-exempt_bonds located in the state you submitted a copy of a consulting contract that you propose entering into with alae x is to be employed by you as an independent_contractor responsible for asset identification and acquisition efforts on a project-by-project basis the compensation structure set up under the contract for _ ’ consulting services is as follows xe of the first dollar_figure hreeeol ot geeta geeeee o in excess of dollar_figure of acquisition price of acquisition price and you state that the amounts will be determined by project pooling rather than per project with related projects treated as single bond issuance you also submitted a copy of a management agreement that you propose entering into with making it property manager for the projects you state that was selected without competitive bidding based on its breadth of experience in managing manufactured_home communities and in the case of the projects its prior experience owning and operating such property you further state that the arrangement was made at arm's length and the manager’s fees and terms of the agreement are competitive as property manager is to be compensated in an amount equal to of the gross_income collected from the project the compensation will be modified prior to bond issuance to provide for a flat management fee of of gross amounts of all income collected by property manager in addition for its construction management and oversight services will be paid prior to an amount equal to of the hard costs incurred during rehabilitation of a project issuance of the bonds the agreement will be modified to place a cap on any amounts due annually for construction supervision and oversight so that compensation_for such services will not exceed the manager's compensation_for management services you state several reasons why you believe that you qualify for exemption under sec_501 of the code kaekkk you state that your efforts to acquire the first projects which are located in a state which imposes statutory duties on cities and similar political subdivisions of the state to provide affordable housing for very low low and moderate-income families lessens the burdens of local and state government you state that you expect to operate the projects in a manner which is consistent with the so-called ‘safe harbor’ guidelines published by the internal_revenue_service as revproc_96_32 you state that future acquisitions may include projects appealing to senior residents age and older who would otherwise qualify as very low low or moderate-income persons or couples you state that you will also satisfy the facts_and_circumstances_test under revproc_96_ for the following reasons s n w p participation in a government housing program designed to provide affordable housing provision of social services affordable to poor residents existence of affordability covenants or restrictions running with the land limitation on rents to ensure that they are affordable to low-income and very low-income residents sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational scientific or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_501 -1 e of the code provides that an organization may meet the requirements of sec_501 of the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose sec_1 c -1 c of the income_tax regulations provides that an it engages primarily in activities which accomplish one or more of such exempt_organization will be regarded as operated exclusively for one or more exempt purposes only if purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_4 c -1 c of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the kkekk benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in code sec_501 as referring to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes under code sec_501 unless it serves a public rather a private interest thus it is necessary for an is not organized or operated for the benefit of private interests organization to establish that it such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in its generally accepted legal sense in the law of charity the promotion of sec_501 in health and relief of the poor and distressed or the underprivileged are charitable purposes programs directed to relieving the distress of physically handicapped persons serve charitable purposes also included as a charitable purpose is the lessening of the burdens of government sec_53_4958-6 of the regulations creates a rebuttable_presumption that compensation is reasonable if arrived at by a particular procedure a decision will be entitled to the presumption it is approved in advance by an authorized body composed entirely of individuals who do not if have a conflict of interest and which relied upon appropriate data when making the decision and adequately documented the basis for the decision in better business bureau v united_states 316_us_279 the court held that the existence of a single non-exempt purpose if substantial in nature will destroy a charitable exemption in 35_tc_490 the court held that where an exempt_organization engages in a transaction with an insider and there is a purpose to benefit the insider rather than the organization inurement occurs even though the transaction ultimately proves profitable for the exempt_organization the test is not ultimate profit or loss but whether at every stage of the transaction those controlling the organization guarded its interests and dealt with related parties at arm's-length in old dominion box co v united_states f2d cir cert_denied 413_us_910 the court held that operating for the benefit of private parties constitutes a substantial non-exempt purpose 505_f2d_1068 holds that an organization seeking a ruling as to recognition of its tax-exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact kkkkk 70_tc_352 holds that the operation of a consulting service for exempt_organizations is not itself entitled to exempt status under sec_501 of the code the critical inquiry is whether the activity is carried on for an exempt_purpose or a commercial purpose the commercial hue of the activity is relevant as is competition with commercial enterprises in 71_tc_661 the court held that both the actual as well as the stated purposes for the existence of an organization and the activities it engages in to accomplish those purposes must be considered what those purposes are and what purposes the activity or activities engaged in support are questions of fact see also pulpit 70_tc_594 in 765_f2d_1387 circ aff'g tcmemo_1984_349 the court found that it was unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers the court stated that the critical inquiry is not whether particular contractural payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit benefits substantially from the operation of the church federation pharmacy services inc v commissioner tc memo holds that although the activity of the organization promoted health which could be a charitable purpose it operated in a commercial manner the opinion notes that the organization relies upon the sale of drugs to the public and competes with commercial pharmacies the slight discount offered which does not reduce prices below cost did not amount to a charitable purpose living faith inc v commissioner tcmemo_1990_484 holds that the operation of a restaurant and health food shop is not exempt under sec_501 of the code although the establishments carried out religious rules about food they were operated in a commercial manner the court pointed out that they were in competition with commercial restaurants and set prices hours and other characteristics to compete with those commercial restaurants 114_tc_498 u s tax ct holds that an organization can be classified as having the charitable purpose of lessening the burdens of first the activities engaged in by the organization government only if two criteria are satisfied must be those which a governmental_unit considers to be its burden in other words it must be shown that a governmental_unit accepts as its responsibility the activities conducted by the organization and recognizes the organization as acting on the government's behalf second the organization's performance of the activities must actually lessen the burdens of government however the mere fact that such activities might improve the general economic well- being of the nation or a state or reduce any adverse impact from the failure of government to carry out such activities is not enough akkkkk revrul_69_383 1969_2_cb_113 provides an example of a reasonable_compensation arrangement it holds that under certain circumstances the use of a method of compensation based upon a percentage of the income of an exempt_organization can constitute inurement of net_earnings to private individuals for example the presence of a percentage compensation agreement will destroy the organization's exemption under sec_501 of the code where such arrangement transforms the principal activity of the organization into a joint_venture between it and a group of physicians 31_tc_141 or is merely a device for distributing profits to persons in contro 276_f2d_476 revrul_79_18 1979_1_cb_194 holds that an organization that provides specially designed housing to elderly persons at the lowest feasible cost and maintains in residence those tenants who subsequently become unable to pay its monthly fees is an organization operated exclusively for charitable purposes within the meaning of sec_501 of the code revrul_79_19 1979_1_cb_195 holds that an organization that provides specially designed housing to physically handicapped persons at the lowest feasible cost and maintains in residence those tenants who subsequently become unable to pay its monthly fees is operated exclusively for charitable purposes within the meaning of sec_501 of the code revrul_72_124 1972_1_cb_145 sets forth requirements that homes for the aged must meet in order to qualify for exemption under sec_501 of the code the revenue_ruling it meets the special needs of makes clear that a home for the aged will be deemed ‘charitable’ if the elderly such as the need for health care financial security and residential facilities designed to meet specific physical social and recreational requirements of the elderly rev ruls and 1985_1_cb_178 set forth a two-part test for determining whether an organization's activities lessen the burdens of government first it is necessary to determine whether the government unit considers the activities of the organization to be its burden the second part of the test is whether these activities actually lessen the burdens of the government an activity is a burden of the government if there is an objective manifestation by the governmental_unit that it considers the activities of the organization to be its burden the interrelationship between the governmental_unit and the organization may provide evidence that the governmental_unit considers the activity to be its burden however engaging in an activity sometimes undertaken by the government or an expression of approval by the government is insufficient to establish a burden of government whether the organization is actually lessening the burdens of government is determined by considering all relevant facts and circumstances revproc_96_32 1996_1_cb_717 sets forth a safe_harbor under which organizations that provide low-income_housing will be considered charitable as described in kkk sec_501 of the internal_revenue_code because they relieve the poor and distressed the revenue_procedure also describes the facts_and_circumstances_test that will apply to determine whether organizations that fall outside the safe_harbor relieve the poor and distressed an organization must establish that at least a percent of its units are occupied by low-income families and b either percent of the units are also occupied by very low- income residents or percent of the units are occupied by residents whose incomes do not exceed percent of the area’s very low income limit in addition the housing is affordable to in the case of rental housing this requirement will ordinarily be satisfied by the beneficiaries adoption of a rental policy that complies with government-imposed rental restrictions or otherwise provides for the limitation of the tenant's portion of the rent charged to ensure that the housing is affordable to low-income and very low-income residents the organization may not further the private interests of individuals with a financial stake in the project resulting from real_property sales development fees or management contracts the facts_and_circumstances_test considers all the surrounding facts and circumstances including but are not limited to the following a substantially greater percentage of residents than required by the safe_harbor with incomes up to percent of the area's very low-income limit limited degree of deviation from the safe_harbor percentages limitation of a resident's portion of rent or mortgage payment to ensure that the housing is affordable to low-income and very low-income residents participation in a government housing program designed to provide affordable housing operation through a community-based board_of directors particularly if the selection process demonstrates that community groups have input into the organization's operations the provision of additional social services affordable to the poor residents relationship with an existing 501_c_3_organization active in low-income_housing for at least five years if the existing organization demonstrates control acceptance of residents who when considered individually have unusual burdens such as extremely high medical costs which cause them to be in a condition similar to persons within the qualifying_income limits in spite of their higher incomes week participation in a homeownership program designed to provide homeownership opportunities for families that cannot otherwise afford to purchase safe and decent housing existence of affordability covenants or restrictions running with the property in example under section dollar_figure of the rev_proc organization n operates pursuant to a government program to provide low and moderate income housing projects seventy percent of n's residents have incomes that do not exceed the area's low-income limit fifty percent of n's residents have incomes that are at or below the area's very low-income limit under the program n restricts rents charged to residents below the income limits to no more than percent of the applicable low or very low-income limits for n's area n is close to meeting the safe_harbor n has a substantially greater percentage of very low-income residents than required by the safe_harbor it participates in a federal housing program and it restricts its rents pursuant to an established government program although n does not meet the safe_harbor the facts and circumstances demonstrate that n relieves the poor and distressed in example organization o will finance a housing project using tax-exempt_bonds pursuant to sec_145 o will meet the test under sec_142 a another percent of the residents will have incomes at or below percent of the area's median income the final percent of the residents will have incomes above percent of the area's median income o restrict rents charged to residents below the income limits to no more than percent of the residents’ incomes o will provide social services to project residents and to other low-income residents in the neighborhood also o will purchase its project through a government program designed to retain low-income_housing stock o does not meet the safe_harbor however the facts and circumstances demonstrate that o relieves the poor and distressed will in example organization v provides rental housing in a section of the city where income levels are well below the other parts of the city all of v's residents are below the very low-income limits for the area yet they pay rents that are above percent of the area's very low-income limits v has not otherwise demonstrated that the housing is affordable to its residents although the residents are all considered poor and distressed under the safe_harbor v does not relieve the poverty of the residents while providing low-income_housing is a charitable purpose you have failed to establish that you will do so in a manner that is consistent with sec_501 of the code and rev in addition you have failed to show that public rather than private purposes proc supra will be served by your operation as required by sec_1_501_c_3_-1 of the regulations harding hospital supra you state that in providing low-income_housing your proposed activities would serve to lessen the burdens of government which is recognized as a charitable purpose sec_1_501_c_3_-1 of the regulations as explained in quality auditing co supra there are two criteria to be satisfied in order to show that you have the charitable purpose of lessening the burdens of government the activities engaged in by the organization must be those which a kkk governmental_unit considers to be its burden and the performance of the activities must actually lessen the burdens of government see also rev ruls and revrul_85_2 supra you have not established that your proposed activities are those that a governmental entity sees as its burden and that your activities specifically serve to lessen such a burden in support of your claim of exemption on this basis you explain that there is a general interest by the government in low-income_housing and that providing low-income_housing is statutorily required of some governmental units where you plan to locate your projects the fact that you undertake an activity that a governmental_unit may be required to conduct does not in itself establish that you are furthering the charitable purpose of lessening government burden an organization must show not only that the governmental_unit accepts as its responsibility the activities the organization conducts but it must also show that the governmental_unit recognizes the organization as acting on the government's behalf manifestation of a jurisdiction’s recognition of you as an entity that it has specifically designated to accomplish a goal on its behalf quality auditing co supra revrul_85_2 supra there must be an objective you have identified some of the jurisdictions where you propose setting up your projects as being required by statute to provide low-income_housing to establish that you are recognized as acting on behalf of the governmental_unit it is not sufficient to state that by conducting the activities you will improve conditions or to provide statements by the you must provide evidence governmental_unit expressing its approval of what you are doing that a specific governmental_unit has established a relationship with you that distinguishes you from other entities seeking assistance ie you were created by a governmental_unit a governmental_unit will directly provide a significant amount of your funding key government employees sit on your board and the governmental_unit will be jointly involved in the housing project see quality auditing co supra revrul_85_1 supra revrul_85_2 supra we find no evidence of this type of interrelationship with a governmental_unit existing in your case according to the information that you have provided you will seek assistance from several governmental units there is no indication that in order to receive the assistance an organization must have an interrelationship with the governmental_unit as described above therefore you have failed to establish that you lessen the burdens of government revproc_96_32 describes units occupied by residents the revenue_procedure requires the housing to be affordable to the charitable beneficiaries the terms units and housing are understood to be shelters with walls and ceilings that enclose the resident the affordability criteria of the revenue_procedure only make sense if compared to an entire dwelling a unit can be a manufactured housing unit but it must be the entire unit the affordability criteria are designed to measure the complete expense of housing against the income of aresident the standard of examples and refers to the rent for the entire unit kkkkk revproc_96_32 requires that the housing be affordable housing is considered less affordable when the cost is well above of the resident’s income see eg example on the issue of affordability you provided several formulas for determining what percentage of a resident's income will be used for rent you state that in connection with certain parks and consistent with certain affordability restrictions applicable to manufactured housing parks in the state rental rate limitations may be increased to of the applicable resident income rather than for residents who are not required to make monthly payments on a mortgage or chattel loan related to their manufactured_home we expressed our concern regarding the various factors affecting the determination of the rents to be paid on various properties and regarding your exclusion of utilities from the costs considered in determining affordability and how these would affect your ability to guarantee that all of your properties would satisfy the affordability requirement of revproc_96_32 we sent you several publications related to the issue of affordable housing for renters you state that it is difficult if not impossible for you to select a fixed percentage to be used in determining rental payments that you could apply to every community you acquire noting that your projects will be located from willing to agree and commit to your business plan that you will establish for every community a rental policy that limits rents to the lowest possible amount what the lowest possible amount would be how it is to be determined and whether it satisfies the affordability requirement of the rev_proc is not explained you state that you would be able and to you will rent to residents the land or pads beneath their manufactured units you have failed to establish that rent for your properties will be set so as to ensure affordability of the in addition to the expense of renting the housing within the guidelines of revproc_96_32 pads residents will be required to bear the additional costs of paying for utilities including electric gas sewer trash and water you have not treated this as part of the housing expense in addressing the issue of what percentage of the residents’ income is to be used for rent some cases the housing costs including utilities would exceed the standard in you distinguish very low and low-income families residing in manufactured_home parks from traditional renters comparing their housing needs to those of the elderly you state that like the elderly they suffer from burdens and stress other than simple high housing costs you further state that manufactured_home owners are often trapped by their landlords and the supply and demand of sites that allow landlords to increase rents beyond a reasonable percentage of an individual’s income you also state that the rents will be fixed for a long period of time once you acquire a community you conclude that whether the rents are set pincite or your proposed charitable endeavors will address the problem of housing for this class of renters however you have not established that as in the case of the elderly and the disabled renters in mobile home parks have special needs which have led to them being recognized as a charitable_class within the meaning sec_501 of the code see revrul_79_18 supra revrul_79_19 supra kkk you indicate that you may provide housing to the elderly and the disabled some of whom would qualify as low-income providing assistance to the elderly and the disabled is recognized as a charitable purpose within the meaning of sec_1_501_c_3_-1 d of the regulations however you have not furnished specific information regarding how you propose to satisfy the special needs of these groups so as to qualify for exemption under sec_501 on this basis see revrul_72_124 supra the presence of a single non-exempt purpose that is substantial in nature will destroy a charitable exemption better business bureau v u s supra providing inexpensive housing in a commercial manner is not a charitable activity see federation pharmacy services supra and example of the revenue_procedure for-profit entities as well as exempt entities provide housing including that for manufactured_home residents the properties that you propose purchasing are presently owned by a for-profit in order to be recognized as exempt an organization must operate in a non-commercial entity manner that makes it plain that it is exclusively advancing its charitable purpose and does not living faith inc supra have a substantial non-exempt purpose b s w group inc supra you propose managing the housing parks in much the same way that for-profit ones are managed except that you will offer longer leases and you will pass on certain tax savings to tenants you do not offer other subsidies residents are responsible for utility costs for which there is no allowance in your determination of the rental price for the pads and while you discuss the problems encountered by manufactured_home residents including financial ones you do not have any policy for maintaining in residence those who become unable to pay rent finally you cite several reasons why you should qualify for exemption under the facts-and- circumstances test of revproc_96_32 for relieving the poor and distressed in applying the revenue_procedure all of the surrounding facts and circumstances are to be considered you state that upon acquisition of any community you intend to design and implement support service programs based on a particular community’s needs however you qualify this in several ways by saying that the economics and feasibility of a program will be considered in addition you state that actual supportive services may vary from time to time without explaining why you state that there will be limitations on the rents as discussed above you have not shown that you will operate your facilities so that a limitation set for the percentage of a resident's income to be used for a rent or mortgage payment would ensure that the housing is affordable to low-income and very low-income residents kkk you have no relationship with an existing 501_c_3_organization active in low- income housing for at least five years that would have control_over you such a relationship would serve to further your stated charitable purposes you state that in areas where there is no rent control you will negotiate with the jurisdiction to establish it however it is not shown what authority the jurisdiction would have under such circumstances you have not shown that you will accept residents who when considered individually have unusual burdens such as extremely high medical costs which cause them to be in a condition similar to persons within the qualifying_income limits in spite of their higher incomes you have not shown that residents will participate in a homeownership program designed to provide homeownership opportunities for families that cannot otherwise afford to purchase safe and decent housing existence of affordability covenants or restrictions running with the property can not be guaranteed by you for all of your properties you are not operated by through a community-based board_of directors and there is no indication that community groups have input into the your operations your board members have been selected based upon their business experience you have made representations regarding your willingness to expand your board however you made the expansion contingent upon your receiving an exemption under sec_501 participation in decision making including the adoption of changes in your conflict of interest policy contingent upon your receiving an exemption while proceeded to make significant decisions concerning your organization and operation in addition you have also made your present board’s e has you state that created you for a limited purpose and in the documents that you submitted you have identified that purpose as being to provide low-income_housing for manufactured_home residents however you have not established that you operate exclusively in reviewing the facts in for exempt purposes sec_1_501_c_3_-1 of the regulations addition to the concerns expressed above we have additional ones regarding whether you are organized and operated so as to further a charitable purpose within the meaning of sec_501 of the code see christian manner international inc supra you have not shown that you operate for public rather than private interests we do not believe in this case that you have significant interests that can be distinguished from those of as toestablish that you are not being operated for the non-exempt purpose of old dominion box co supra sec_1_501_c_3_-1 of the regulations benefiting him kkrkek mr exerts considerable influence over you he was your sole incorporator and has unlike the other directors as the sole founder mr can only be financed your activities removed for cause his term of service on the board exceeds that of other directors and since board members may serve unlimited successive terms his term may be considered perpetual there are two officer positions with the position of secretary treasurer being administrative in nature as president mr holds the only paid position there is no job description that details the specific duties and responsibilities for which he is to be compensated as president the authority that mr possesses as president as set forth in the bylaws gives him significant control_over your affairs he is authorized to make major decisions concerning your day-to-day operations with little oversight other than the annual meeting your bylaws do not mandate that meetings be held on a regular basis mr as president has total control_over you minutes of meeting and other information were requested to document the board’s involvement in certain actions taken on your behalf you stated that there were none because you are awaiting recognition of your exemption before going forward as a board during the periods between meetings despite your hesitancy to engage the board in your operation at this stage in advance of your receiving exemption mr has proceeded to make major decisions on your behalf you provided copies of correspondence involving a tax-exempt_bond issuance you are seeking to finance the projects mr has identified properties held by for acquisition and he has entered into negotiation for the purchase of the properties you have also prepared lease agreements documents related to the llc's organization and operation a consulting contract with mr and a management_contract with we have expressed our concerns regarding the current composition of your board your board which is comprised of mr and two individuals from the mobile home industry lacks you state that you will expand the board members who are representative of the community within the first months of closing your first acquisition major decisions including those involving ongoing transactions such as the consulting contract with mr and the management_contract with will be made in advance of your expansion of the board you state that the board will approve changes to documents that we have requested once you receive your exemption the two current board members are to review the portfolio purchase and the consulting agreement with mr you state that they may obtain comparative data for nonprofits and for profits in evaluating compensation paid to mr documentation of the board’s participation in decision making to date there is nothing to indicate that the other two directors have had or will have significant input time and resources expended on your activities it is questionable whether the other two board members will be able to objectively review decisions and arrangements made prior to the date in light of the degree of authority vested in mr and the absence of in addition given the kkekk of that any exemption may be granted to you an organization is not operated for exclusively for exempt purposes if its net_earnings inure to the benefit of private shareholders or individuals sec_1_501_c_3_-1 in addition to the general prohibition against inurement involving organizations exempt under sec_501 section of revproc_96_32 provides that an organization providing low_income_housing may fail to qualify for exemption even if private interests of individuals with a financial stake in the project are furthered inurement can take many forms founding church of scientology v united_states supra it furthers a charitable purpose because we are concerned about inurement of your earnings to mr the manner in which the consulting agreement has been drafted providing mr with a project-by-project percentage payment based upon the sales_price of the properties that he locates for your acquisition confers substantial financial benefit upon him in his position as an independent_contractor see leon a beeghly fund supra church by mail supra revrul_69_383 supra the consulting contract with mr also appears to constitute excessive_compensation the contract was created without any contemporaneous documentation as to the basis for the compensation amount involvement by your board in determining its terms or consideration of mr ’ conflict of interest section of revproc_96_32 identifies private developers and management companies as being subject_to the prohibition against private benefit and inurement in providing low-income_housing it provides that their roles in an organization's activities must be carefully scrutinized to ensure the absence of inurement or impermissible private benefit resulting from real_property sales development fees or management contracts the facts and circumstances surrounding your financial arrangements with leads to the question of whether the transactions have been conducted at arm's length significant financial benefit is conferred upon the company for which mr works according to a letter dated date from management company the company worked with mr for over a year on the acquisition of the properties the amended articles identifies your date of incorporation as being the properties do not appear to have been actively marketed by to other parties when asked why was selling the properties you stated that the seller had adopted a change in its overall business plan and strategy and believed its investment capital was more effectively and profitably deployed in acquisition and financing rather than manufactured_home park acquisition and ownership it is noted that while mr has given up financial interests related to manufactured homes he has retained his interest in his portfolio mr using space at and while employed by the company has negotiated contracts on your behalf for the purchase of properties from the company at a price at or above kkk in addition he negotiated a management_contract with that provides it with a market_value percentage of the gross from all rental income sources on the projects it manages for you as well as fees associated with construction management and oversight services the agreements were entered into without competitive bidding and without any documentation as to how the board determined that they will be to your best benefit an organization has the burden of providing that it satisfies the requirements of a particular exemption statute harding hospital inc supra you have failed to prove that you satisfy the requirements for exemption under sec_501 of the code accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if you do not protest this ruling in a timely manner jt will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory judgement or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service f we do not hear from you within days this ruling will become final and a copy will be tax exempt and government entities te_ge office thereafter any forwarded to the questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service officials will be notified of this action in accordance with code sec_6104 the appropriate state kikkkk when sending additional letters to us with respect to this case you will expedite their receipt by using the following address internal_revenue_service constitution ave n w washington d c if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations rulings agreements
